RIGGS, J.,
concurring in part; dissenting in part.
I agree with the majority’s conclusion that the juvenile court’s summary dismissal of petitioner’s petition was an abuse of discretion that must be reversed. However, I do not agree with the majority’s conclusion that there is, in effect, a “twin track” under the APA for the review of CSD’s decision. I believe that the implications that flow from the majority’s analysis will, in fact, cause serious problems in the effective operation of the juvenile court system. More importantly, I believe that the majority opinion will allow a court to make decisions significantly affecting childrens’ lives without the protections afforded children under the juvenile code.
Petitioners contend that CSD’s decision denying their adoption request is reviewable under the APA. Specifically, they argue that ORS 183.480(1), which provides that “any person adversely affected or aggrieved by an order or any party to an agency proceeding is entitled to judicial review of a final order,” entitles them to judicial review of the *409decision and, under ORS 183.484(1),1 jurisdiction for that review is in the circuit court. CSD argues that jurisdiction in this case is controlled by ORS 419B.100(1), which provides that:
“[t]he juvenile court has exclusive original jurisdiction in any case involving a person who is under 18 years of age and:
* * * *
“(d) Who is dependant for care and support on a public or private child-caring agency that needs the services of the court in planning for the best interests of the person.” (Emphasis supplied.)
Judicial review of CSD’s decision would necessarily involve the child, who is under 18 years of age and is dependant for care and support on a public child-caring agency.2 Therefore, accordingto CSD, the juvenile court has exclusive jurisdiction of the questions involved in this case and APA review of CSD’s decision is not available.
We must determine which grant of jurisdiction takes precedence. The question is one of statutory interpretation, and, in interpreting a statute, this court’s task is to determine the intent of the legislature. PGE v. Bureau of Labor and Industries, 317 Or 606, 610, 859 P2d 1143 (1993). Our inquiry must begin with the text and context of the statute in question. 317 Or at 610-11. A comparison of the text of the two grants of jurisdiction is instructive; ORS 183.484(1) makes no mention of exclusivity, while ORS 419B.100(1) grants “exclusive original jurisdiction.” At this first level of textual analysis, we also consider “rules of construction * * * that bear directly on how to read the text. ” 317 Or at 611. One of those rules of construction is contained in ORS 174.020, which provides that “a particular intent shall control a general one that is inconsistent with it.” ORS 183.480 sets forth *410a general rule that all agency orders in other than contested cases will be subject to judicial review in the circuit courts. That general intent contrasts with the particular intent of ORS 419B. 100(1), that all cases involving juveniles shall be within the “exclusive original jurisdiction” of the juvenile court. Accordingly, I would hold that the trial court correctly dismissed petitioners’ petition for judicial review in the Clackamas County Circuit Court.
The majority’s contrary result circumvents the duties and responsibilities of juvenile courts and denies the protections available to children in that forum. A juvenile court acts in parens patriae, and focuses on family unity, the best interests of the child and other statutorily established considerations. State ex rel Juv. Dept. v. Geist, 310 Or 176, 188-89, 796 P2d 1193 (1990); ORS 419A.002(2). One of the ways the juvenile court protects children is through the appointment of a Court Appointed Special Advocate (CASA) “in every case involving an abused or neglected child which results in a judicial proceeding.” ORS 419A.170(1). The CASA, subject to the direction of the court, is appointed to investigate, advocate, negotiate and monitor all aspects of the case to ensure that the child is receiving the best results possible from the system. Under the APA review process, CASAs are not provided and none of the related protections are available to the child.
In addition, APA review of CSD’s decision in this case may unnecessarily extend the litigation involving the child. The United States Supreme Court has recognized that the need for finality is “unusually strong” in child custody cases. Lehman v. Lycoming County Children’s Services, 458 US 502, 513-14, 102 S Ct 3231, 73 L Ed 2d 928 (1982). In Lehman, the Court was faced with the question of whether federal habeas corpus review was available in child custody cases. It acknowledged that few things are as detrimental to children as uncertainty about their living situation. Additionally, the Court noted that there is a danger that, as litigation expenses mount and cases become more contentious, social workers and agencies may become less willing to act in the best interests of the child. The same considerations are relevant here, albeit for somewhat different reasons. APA review would inevitably extend the uncertainty attached to *411CSD decisions, and CSD may be less willing to act in the best interests of the child if doing so was contrary to the wishes of the child’s care-givers.
Moreover, APA review of CSD decisions such as this one could lead to inconsistent conclusions in separate proceedings with differing standards of review. Under the APA, judicial review of agency action such as this occurs, in the first instance, in the circuit court. ORS 183.480(1). The circuit court reviews the action under ORS 183.484(4) for errors of law, abuse of discretion and substantial evidence. Under 183.486, the circuit court may provide “whatever relief is appropriate,” including mandatory, prohibitory or declaratory relief. In contrast, under the juvenile code, judicial review is in this court with de novo review. ORS 419A.200(5). The potential for inconsistent outcomes,3 with no provisions for reconciliation, leads inexorably to the conclusion that a twin track for review of CSD decisions is inappropriate.
Finally, I agree with the majority that the scope of this case is very limited. In most situations, CSD acts as any other agency and its decisions are subject to APA review. However, this case implicates a dispute in which APA review would necessarily require a circuit court to decide issues that have been given exclusively to the juvenile court. These cases are ones “involving” a child. ORS 419B.100(1). In these circumstances CSD has been charged with acting as a parent. For example, under ORS 419B.346, when a child in need of medical care or special treatment is placed in the custody of CSD, it must prepare and implement a plan for the treatment of the child. So too, this decision by CSD to allow or deny adoption is ultimately a parental-type decision.
For all of the foregoing reasons, I would hold that APA review of CSD’s decision is not available in this case. This result does not mean that petitioners cannot challenge CSD’s decision. The majority correctly concluded that petitioners’ juvenile court petition should be allowed to proceed and that that petition is an appropriate vehicle to address *412petitioners’ concerns. In addition, under ORS 419B.440 - .449, the juvenile court will have an ongoing obligation to supervise the child and any guardianship. ORS 419B.443(1) requires a report by a guardian at least every six months and, under ORS 419B.449(1), the court can hold a hearing upon receiving any such report “to determine if the court should continue jurisdiction over the child or order modifications in the care, placement and supervision of the child.” If CSD erred, the proper place to address that error is in the juvenile court, where the court and supporting services are designed to better address child-protection issues and the best interests of children.
Accordingly, I dissent.
Deits and Edmonds, JJ., join in this opinion.

 ORS 183.484(1) provides, in part:
“Jurisdiction for judicial review of orders other than contested cases is conferred upon the Circuit Court for Marion County and upon the circuit court for the county in which the petitioner resides or has a principal business office.”


 We note that the petition for APA review requests that the court reverse or remand CSD’s decision, because it “was contrary to the best interests of the child.” In addition, the petition requests that the “decision of CSD relevant to removing [the child] from their home be set aside.” Clearly, the nature of the inquiry and the nature of the relief requested demonstrate that the circuit court would he deciding a case “involving” the child.


 For example, if both petitions were allowed, one possible outcome would be that the circuit court, under the APA, would prevent CSD from placing the child with petitioners. At the same time, in our de novo review of the juvenile court proceeding, we might decide that continued placement with petitioners was in the best interests of the child.